 



Exhibit 10.2*
December 29, 2006
Mr. Carlos García
Santander BanCorp
Puerto Rico
Dear Mr. García:
We hereby confirm the terms and conditions with regards to your employment
agreement as Senior Executive Vice President and Chief Operating Officer of
Santander BanCorp and Banco Santander Puerto Rico (hereafter “the Group”):

  1.   The employment agreement dated March 23, 2005 between the Group and you
will expire on January 1, 2007. As agreed upon, the Group and you have decided
to enter in a new employment agreement which shall be effective from January 1,
2007.     2.   In your position, you shall be responsible for and will supervise
all of the business areas of the Group.     3.   The conditions set forth herein
shall be in full force and effect for two years commencing on January 1, 2007
and ending, therefore, on January 1, 2009.     4.   During the period whereby
these conditions are in full force and effect, the Group may terminate your
employment if there is just cause, without any compensation whatsoever. The
Group may also terminate your employment without just cause. In this latter
case, you shall receive as indemnity the greater of the following amounts:

  a.   The pending gross amount due from the time of termination of employment
until the date of expiration of this Agreement (January 1, 2009) in accordance
to the annual salary set forth in Section 5; or     b.   $1,000,000 gross

    If by the term of expiration of this Agreement the parties have not renewed
the same, the Group shall pay, unless you have been offered an extension to this
Agreement under the same terms and conditions hereby established and the
extension was rejected by you, the gross amount of $1,000,000 as the final
compensation for your separation from the Group, as so thereby liberating you
from any additional

 


  * This is an English translation of the original Employment Agreement entered
into between Santander BanCorp, Banco Santander Puerto Rico and Carlos García:.
Pursuant to Rule 306 of Regulation S-T, a signed original of the original
Employment Agreement has been retained by the Company and furnished to the
Securities and Exchange Commission upon request.

 



--------------------------------------------------------------------------------



 



Carlos García
Page 2

      responsibility under this Agreement, with exception to the temporary
non-competition clause under Section 7.         In the case of a change in
control of the Group in Puerto Rico, the Group shall compensate you the gross
amount of $1,000,000 if the Group does not maintain you in your present position
and classification, or if there is a separation from your position, or if any of
the terms set forth herein that give you such right shall occur. Consequently
this indemnity shall not be cumulative. As to the effects of this Agreement,
“change in control” shall be defined as any circumstance that will cause Banco
Santander Central Hispano, S.A. to decrease its beneficial ownership to less
than 50% of the common stock in circulation.

  5.   Your gross annual salary for the year 2007 shall be $525,000.00. For the
year 2008 this annual gross salary shall be $550,000.00. This salary shall be
distributed in the payment installments that the Group has established.        
You will remain under the bonus policy of the Group. In that regard, this policy
shall be determined with each bonus period that will take place under the
following terms:

  a.   Three quarters (3/4) of its amount shall be determined by reaching the
annual budget of the Group and the conditions established by the Group’s
Compensation Committee.     b.   The remaining one-quarter will be based on the
Santander BanCorp stock in regard to other competitors of reference in
accordance to the agreed schedule, of which the Santander BanCorp Compensation
Committee shall inform you.

      Also, you may be eligible to participate in other compensations schemes
that may be established by the Compensation Committee.

  6.   The remainder of conditions and benefits shall be governed in accordance
to the applicable policies of officers and employees of your position at the
Bank and other terms and conditions agreed upon by you and so established in the
contracts mentioned in the first section.     7.   You acknowledge that the
functions and duties that you will perform under this agreement are of an
essentially confidential nature, and as so you will privy of facts, matters,
plans and strategies, as well as confidential financial information of the Group
and its clients. Therefore, you agree to maintain in absolute confidentiality
and abstain to disclose this information during and after the term of this
agreement.         In the supposed termination given under the circumstances
contemplated in the before the last paragraph of the fourth section, in
consideration of the benefits granted thereunder and the specific compensation
recognized under such section, you shall refrain from performing professional
services in any Banking Institution nor for any of the direct

 



--------------------------------------------------------------------------------



 



Carlos García
Page 3

      competitors of Santander Securities Corporation, until six months have
elapsed from your date of last employment with the Group.         Should any
dispute arise with regards to the interpretation, validity, compliance, or early
termination of this agreement that shall not be solved by the parties, you
hereby agree to submit to compulsory arbitration in the City of San Juan, Puerto
Rico, in accordance to the American Arbitration Association rules. The party
that requests the arbitration must notify the other party, no later than ten
(10) days. The Bank shall pay the arbitration costs, including the arbiter fees.
Each party shall be responsible for its own attorney’s fees as well as the
preparation and presentation of evidence.

Please execute this agreement as a sign of your approval.
I take the opportunity to wish you great success in your functions.
Sincerely,
/s/ María Calero
María Calero
Executive Vice President
/s/ Ivonna Pacheco
Ivonna Pacheco
First Senior Vice President
Signature of approval:

      /s/ Carlos M. García   Carlos M. García

 